Citation Nr: 1213500	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttruamtic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He was stationed in Vietnam for approximately 12 months. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In that rating decision, the RO denied the benefits sought on appeal. 

In June 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ), and a copy of that hearing transcript is associated with the claims folder.  

In February 2008, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) in order to attempt to verify the Veteran's alleged in-service stressor events and to provide the Veteran with a new VA psychiatric examination.  

When the matter returned to the Board in September 2010, the VLJ who conducted the June 2007 Board hearing had since retired from the Board.  Consequently, the Board remanded the matter again in order for the RO to offer the Veteran the opportunity for a new hearing, before the VLJ who would ultimately decide this case.  He elected the option of a new hearing, and in February 2012, the Veteran testified before the undersigned VLJ at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran has a current diagnosis of PTSD that has been related to an inservice stressful event. 

2. Viewed in the light most favorable to the Veteran, the evidence of record verifies the Veteran's statements of exposure to enemy small arms, mortar, and rocket fire while he was stationed in Nha Trang 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Since the full benefit sought (service connection for PTSD) is being granted in this case, there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject to presumptive service connection; and, the applicable presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that while he was stationed in Vietnam, he was exposed to combat when he was subject to enemy fire by mortars and other weaponry on one or more occasions, including areas in or near Can Tho, Nha Trang and Duong Bai.  The Veteran reports that although his military occupational specialty (MOS) was a clerk typist, his responsibilities included driving soldiers, equipment and ammunition out to airplanes while he was stationed in Vietnam.  In addition, he flew on airplanes "whenever there was a particular engagement going on or whatnot and they were going to be coming back in real quick, dropping people off, getting extra equipment or something like that."  See June 2007 Board hearing transcript.  The Veteran also reported helping the wounded off of helicopters.  The Veteran testified about one particular instance in 1967, when his unit was attacked by the enemy in Nha Trang and four helicopters and a jeep were blown up.  See Id. 

The Veteran stated that after returning from Vietnam, he was nervous all the time and "on edge" when "things were quiet."  He also got in fights and "did some pretty bad stuff."  Id.  He denies seeking any mental health treatment until 2002, which comes decades after his separation from service, and instead kept himself busy with work.

The record shows that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  See the report of a VA psychiatric examination dated in March 2010.  The record also contains competent medical evidence that establishes a nexus between the Veteran's current symptomatology and his claimed in-service stressor event.  Id.  

The remaining questions on appeal are whether the evidence of record supports the Veteran's claimed in-service stressors actually occurred.  

A review of the record does not reflect that the Veteran received any personal combat-related awards during service, and there is no other indication in his military records that he personally participated in combat.  The Veteran's Report of Transfer or Discharge (DD Form 214) reflects that he received the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM); however, neither of these awards is indicative of direct combat.  As such, the record must contain service records or other credible evidence that corroborate the claimed stressor.  See Monreau, 9 Vet. App. at 395.  

The Veteran's personnel records do confirm that the Veteran was stationed in Vietnam from May 1966 to May 1967.  His unit was assigned to the 281st Aviation Company, 10th Aviation Battalion.  

The record contains the following documents that verify that the Veteran's in-service stressor event of experiencing enemy attacks while stationed in Nha Trang.  An "Army 1966-1967 Vietnam Installation Directory" confirms that the 281st Aviation Company, including the Veteran's unit, was stationed in Nha Trang during his deployment.  An "Annual Supplement History of the 281st Assault Helicopter Company, 10th Combat Aviation Battalion, 1st Aviation Bridge" verifies that the Veteran's unit provided support to the 5th Special Forces Group at Nha Trang during the early part of 1967, and a "Military Assistance Command Vietnam (MAC-V) Monthly Summary: February 1967" shows that on February 15, 1967, the 5th Special Forces Headquarters Camp at Nha Trang air base came under enemy attack.  The report shows that twelve enemy combatants infiltrated the 5th Special Forces Camp during the attack and set off seven satchel charges that resulted in heavy damage to jeeps and light damage to helicopters.  A "Chronology of VC/NVA Attacks on the Ten Primary USAF Operating Bases in RVN" confirms that during the attack on February 15, 1967, three aircraft were destroyed and five aircrafts were damaged.  

The information contained in these documents confirm that during the Veteran's deployment, his unit was stationed at the Nha Trang Air Base, and it came under enemy attack on February 15, 1967, which resulted in heavy damage to helicopters and jeeps located on the base. Although records do not refer to the Veteran, or specifically to his unit, the description of the reported 1967 attack is similar to the events described by the Veteran.  

The Board is aware of the case of Pentecost v. Principi, 16 Vet. App. 124 (2002).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's unit records, which provided independent descriptions of rocket attacks that were experienced by his unit in Vietnam, when viewed in the light most favorable to the Veteran, objectively corroborated his claim of having experienced rocket attacks during service.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Court determined that, although the unit records did not specifically identify the veteran as being present during the rocket attacks, the fact that he was stationed with a unit that was present during those attacks tended to suggest that he was in fact exposed to the attacks.  Id.; see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Here, the information cobbled together from the above military sources confirmed an enemy attack in Nha Trang during the period that the Veteran was stationed there.  The information derived from these reports, when viewed in the light most favorable to the Veteran, corroborates his statements about enemy attacks while he was stationed in Nha Trang.  The Veteran's in-service stressor event of experiencing enemy attacks while stationed in Nha Trang is verified.

The Board acknowledges that the RO continued to deny the Veteran's claim for service connection for PTSD on the basis that the evidence of record did not show that the Veteran served in a combat role as a clerk typist during his deployment in Vietnam. As noted above, the Veteran's MOS was listed as a clerk typist on his DD Form 214, even though he testified that he never served in that position during the entire year he was stationed in Vietnam.  See February 2012 Board hearing transcript, page 5.  The Veteran's statements regarding the circumstances surrounding his service in Vietnam are supported by statement from one of his former commanders.  See November 2004 correspondence from J. W. M., retired US Army Colonel.  The retired colonel stated that the Veteran served as a member of the 281st Assault Helicopter Company's administrative management team from June 1966 to May 1967.  He reported that their unit provided combat aviation support to the Army's 5th Special Forces Group.  The retired colonel further reported that a large percentage of the combat missions were conducted in an environment in which the aircraft crew members and ground support personnel were constantly in harm's way.  The Veteran's duties required him to travel by armed helicopter to remote areas and often remain there for extended periods of time.  The retired colonel explained that the Veteran's unit was often located in areas that were under constant attack, and at one point, almost 100 percent of the unit's aircraft were destroyed.  

Given the Veteran's credible reports regarding the circumstance of his deployment in Vietnam, which are supported by the November 2004 statement from his former commander, the Board finds that the Veteran's claimed inservice stressor events are likely consistent with the places, types, and circumstances of his service.  

Moreover, the Board finds that the Veteran's claimed stressors are related to a fear of hostile military or terrorist activity.  In particular, the Veteran's claimed stressors include involvement in events and circumstances that involved actual or threatened death or serious injury to himself and others (including incoming artillery, rocket, mortar, and small arms fire), and his response to such incidents included fear, helplessness, or horror.  The March 2010 VA examination report shows that the Veteran reported having flashbacks, nightmares, and intrusive memories of experiences in Vietnam due to exposure to combat in his vicinity.  During the February 2012 Board hearing, the Veteran testified that he felt that his life was in danger during enemy attacks while he was stationed in Vietnam.  See February 2012 Board hearing transcript, page 9.  

It is clearly apparent that the Veteran's claimed inservice stressors relate to his fear of hostile military activity while he was stationed in Vietnam.  Also, as noted above, the March 2010 VA examiner diagnosed the Veteran with PTSD based on these claimed in-service stressors.  The Veteran's PTSD symptoms have been medically linked to his inservice stressor events.  Further, his reported stressor events are likely consistent with the places, types, and circumstances of the Veteran's service while he was stationed in Vietnam.  Therefore, the Board concludes that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors under the amended version of 38 C.F.R. § 3.304(f)(3). 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

In sum, the evidence of record corroborates the Veteran's statements, and the Veteran's in-service stressor events are verified.  The Veteran's PTSD has been related to verified inservice stressful event.  The March 2010 VA examination report specifically notes a diagnosis of PTSD related to experiences such as the enemy attacks while the Veteran was stationed in Vietnam.  Based on the foregoing, the Board finds that the evidence supports the claim for service connection for PTSD.  Consequently, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


